department of the treasury internal_revenue_service washington d c tax exempt and government entities eo nov y uniform issue list tep rk tr legend individual a individual b state c trust a_trust agreement a individual c ira x dear this is in response to correspondence dated date as supplemented by correspondence dated may august and date submitted on your behalf by your authorized representative in which you requested a ruling under sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested at age individual a was born on september individual b was married to individual a and both resided in state c on the date of his death on the date of his death individual a maintained an individual_retirement_arrangement ira from which no distributions had been made individual a had not named a beneficiary for this ira and under state c law his estate became the beneficiary and died on february individual a died testate and under his last will and testament will left the residue of his estate following dispositive provisions for the real and personal tangible_property in his estate to trust a_trust a was established by and is governed by the terms of trust page agreement a_trust a includes his ira is a grantor_trust and is irrevocable the residue of his estate article four of trust agreement a provides for disposition of the trust a assets following the death of individual a paragraph of trust agreement a provides for the distribution of specific cash amounts paragraph provides for division of the remainder of the trust a estate into four separate sub-trusts to be established including a marital trust and a non-marital trust under paragraph a of trust agreement a individual b is entitled to the entire principal and income of the marital trust during her lifetime she has under state c law and the express terms of trust agreement a the unfettered right to withdraw all or a portion of the assets of the marital trust and request payment thereof to herself as beneficiary or for her benefit without regard to the interests of any remainder beneficiary paragraph a of trust agreement a provides that in the event the assets of the marital trust are exhausted individual b may benefit from principal and income distributions from the non-marital trust subject_to normal restrictive standards individual a named himself as trustee of trust a and provided that upon his death individual b and individual c should serve as successor co-trustees as co-trustees of trust a individuals b and c propose to take certain actions first pursuant to article five of trust agreement a by means of a trustee-to-trustee transfer the trust a co-trustees will transfer an amount of the assets of individual a’s ira to a separate ira to be called ira x ira x will be set up and maintained in the name of individual a ira x will include an allocation of all post-death investment gains and losses next pursuant to article four paragraph of trust agreement a individuals b and c will create four separate sub-trusts including a marital trust in accordance with the provisions of trust agreement a the marital trust will be the nominal beneficiary of ira x individuals b and c will then distribute to individual b the entire principal of the marital trust pursuant to the personal request of individual b as permitted in paragraph a of trust agreement a consist of taxpayer b's rights to ira x as beneficiary of the marital trust created under the provisions of trust a plus such other assets as will fully fund the marital trust individual b and c will then pursuant to article of trust agreement a terminate the marital trust individual b will then roll over the amounts held in ra x into an ira established as her own ira rather than as a beneficiary ira this will take place no later than days following individual b’s receipt of the distribution of ira x it is anticipated that the assets of the marital trust will based on the facts and representations the following rulings were requested that portion of individual a’s ira which will be transferred by means of a trustee-to- trustee transfer into a separate ira entitled ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to individual a’s surviving_spouse individual b page individual b will not be required to include in her gross_income for federal tax purposes the undistributed assets of ira x that will be created by means of a trustee-to- trustee transfer from individual a’s ira to ira x individual b will be entitled to elect to receive a total_distribution from ira x and roll over this distribution into her own ira as long as the rollover is accomplished not later than the 60th day after the date on which individual b receives the distribution with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 c i of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 c ii of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse the preamble to the final income_tax regulations promulgated under code sec_401 see federal_register date regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through a_trust page revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder in this case although individual a had not named a beneficiary for his ira under state c law his estate became the beneficiary pursuant to his will individual a left the residue of his estate including his ira to trust a individual b is a co-trustee of trust a and individual a’s surviving_spouse as co-trustee individual b will transfer by means of a trustee-to-trustee transfer an amount of the assets in individual a’s ira to a separate ira to be called ira x ira x will be set up and maintained in the name of individual a a sub-trust to be established under paragraph of trust agreement a will be the nominal beneficiary of ira x as surviving_spouse individual b is the sole beneficiary of the marital trust pursuant to paragraph a of trust agreement a and the request of individual b the trust a co-trustees will then distribute to individual b the entire principal of the marital trust including amounts in ira x individual b will then roll over the amounts distributed from ira x into an ira established as her own ira no later than days following her receipt of the distribution from ira x in accordance with the provisions of trust agreement a the marital trust generally if the proceeds of a decedent’s ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name in this case the surviving_spouse individual b is not the sole trustee of individual a’s trust trust a pursuant to the preamble to the final regulations however if individual b as individual a’s surviving_spouse actually receives a distribution from an ira set up and maintained in the name of individual a she is permitted to roll over that distribution into her own ira even though she is not the sole beneficiary of individual a’s ira as long as the rollover is accomplished within the requisite 60-day period this rollover may be accomplished even though the ira assets pass through a_trust additionally a trustee-to-trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of sec_408 of the code furthermore a trustee-to-trustee transfer from one ira to another ira may be accomplished after the date of death of an ira owner by a page beneficiary of said ira owner as long as the transferee ira remains in the name of the decedent in this case trust a was the beneficiary of individual a’s ira pursuant to state c law and individual a’s will trust a was established by individual a was valid under the laws of state c and became irrevocable at the death of individual a individual b and her trust a co-trustee intend to accomplish a trustee-to-trustee transfer of a portion of the ira held by individual a at his death into ira x another ira individual b will then request payment of the maintained in the name of individual a amounts held in ra x as beneficiary of the marital trust created under the terms of trust agreement a which marital trust is the beneficiary of ira x upon receipt of the ira x distribution individual b will then roll over the ira x distribution into an ira set up and maintained in her name said rollover will be made within the time frame stated in code sec_408 d a i based on the above the service will treat individual b as interest into an a surviving_spouse who is eligible to roll over her above-described ira x ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows that portion of individual a’s ira which will be transferred by means of a trustee-to- trustee transfer into a separate ira entitled ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to individual a’s surviving_spouse individual b individual b will not be required to include in her gross_income for federal tax purposes the undistributed assets of ira x that will be created by means of a trustee-to- trustee transfer from individual a’s ira to ira x individual b will be entitled to elect to receive a total_distribution from ira x and roll over this distribution into her own ira as long as the rollover is accomplished not later than the 60th day after the date on which individual b receives the distribution in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 a of the code made applicable to an ira pursuant to code sec_408 a if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that individual a’s ira is and was qualified under sec_408 of the code at all times relevant thereto it also assumes that ira x and any rollover ira established by individual b will also meet the requirements of sec_408 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact to please address all correspondence d - at - sincerely yours manage fe employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
